      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 1 of 9



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Alyssa Jones,                                     No. CV-17-04612-PHX-GMS
10                   Plaintiff,                        PROTECTIVE ORDER RE:
                                                       DEFENDANTS’ DISCOVERY
11   v.                                                RESPONSES
12   Riot Hospitality Group LLC, et al.,
13                   Defendants.
14
15
16         This matter came before the Court on the Stipulation for a Protective Order filed by
17   Defendants Riot Hospitality Group, LLC n/k/a Noatoz, LLC, RHG Ventures, LLC, 4425
18   Saddlebag, LLC, 4425 Saddlebag 2, LLC, Ryan Hibbert, Milo Companies, LLC, and
19   Rooke, LLC (for ease of reference, specifically defined herein as “Defendants”), together
20   with Plaintiff Alyssa Jones (“Plaintiff”) and Defendants JW Bar, LLC (“JW”) and MRM
21   Hospitality, LLC (“MRM”).
22         The Court, having considered the stipulation and protective order, and Good Cause
23   appearing,
24         IT IS HEREBY ORDERED that the following procedures shall govern only the
25   production, exchange, and use of certain documents, testimony, and other information
26   produced, given, provided, or exchanged (“Discovery Materials”) which identifies,
27   (a) sexual partners of individual Defendant Ryan Hibbert (other than Plaintiff), (b) sexual
28   partners of non-party Eric Sanchez (other than Plaintiff), and (c) sexual relationships
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 2 of 9



 1   between non-party employees of Defendant 4425 Saddlebag, LLC, including without
 2   limitation, Defendant Hibbert’s response to Plaintiff’s Interrogatory No. 7 and Defendant
 3   4425 Saddlebag’s responses to Plaintiff’s Interrogatories No. 6 and No. 7, which responses
 4   were ordered by the Court at the November 5, 2019 in-person Status Conference, and will
 5   not extend to any other Discovery Materials:
 6          1.      Defendants may designate any Discovery Materials as “Confidential” when:
 7   (i) any such Discovery Materials are to be produced in response to Plaintiff’s written
 8   discovery requests; and (ii) Defendants in good faith believe that the Discovery Materials
 9   contain or constitute information or documents which contain information that is not
10   otherwise subject to public disclosure (“Confidential Information”).
11          2.      Consistent with the terms of Paragraph 1, Defendants (or their counsel) may
12   designate any Discovery Materials (whether in hard copy or electronic format) as
13   Confidential Information by marking or designating in writing the applicable Discovery
14   Materials as “Confidential.”
15          3.      Discovery Materials containing Confidential Information shall be used by
16   Plaintiff or any Defendant, or their respective counsel, solely in accordance with the
17   provisions of this Protective Order. Discovery Materials containing Confidential
18   Information will not be used, and may not be used, by any party to this litigation (or that
19   party’s principal, member, officer, director, or agent), or any third party, for purposes other
20   than this specific litigation.
21          4.      The failure to designate any Discovery Materials as Confidential prior to
22   their production does not constitute a waiver of such claim, subject to the limitations in this
23   Paragraph 4. If at any time Defendants determine or realize that any Discovery Materials
24   that were disclosed should be designated as Confidential, Defendants may notify the other
25   parties in writing, and such Discovery Materials will thereafter be treated as Confidential
26   under the terms of this Protective Order, provided that Defendants shall, at their cost,
27   provide the other parties with substitute copies, bearing the appropriate legend, of any such
28   Discovery Materials. The parties agree to work in good faith and take reasonable steps to


                                                  -2-
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 3 of 9



 1   ensure that such re-designated Discovery Materials be treated consistent with the terms of
 2   this Protective Order and such designation; provided, however, that if such Discovery
 3   Materials have been disclosed by the parties between the time of initial production or
 4   receipt of the transcript containing the testimony and the time at which Defendants give
 5   notice that the Discovery Materials are to be designated as Confidential, such disclosure
 6   does not constitute a violation of this Protective Order. If any Discovery Materials are
 7   designated as Confidential after any of the parties have already disclosed the Discovery
 8   Material to another person or entity, the party that disclosed the Discovery Material to
 9   another person or entity, as the case may be, will within a reasonable time notify
10   Defendants of the disclosure, and shall also promptly notify the person or entity to whom
11   the Confidential Information was disclosed that the Discovery Material has been
12   designated Confidential, and that the requirements of this Protective Order govern any
13   further or subsequent disclosure of that Discovery Material. Notwithstanding anything in
14   this Protective Order to the contrary, this Protective Order will apply only to the Discovery
15   Materials described herein.
16          5.     If a party objects to the designation of any Discovery Materials as containing
17   Confidential Information, the objection shall be stated by letter to Defendants or their
18   counsel, and specifically identify, by Bates number if possible, the Discovery Materials at
19   issue. Plaintiff and Defendants shall attempt to resolve the dispute amongst themselves. In
20   the absence of such resolution, the party objecting to the Confidential Information
21   designation may apply to the Court for an order removing the challenged designation;
22   provided, however, that any such application to the Court shall be made only after
23   providing Defendants’ counsel with three business days’ notice. The Discovery Materials
24   in question shall continue to be treated as Confidential Information under the terms of this
25   Protective Order unless and until the Court rules otherwise or Defendants agree in writing
26   to withdraw the challenged designation. With respect to any material that ceases to be
27   designated Confidential, Defendants, at their expense, will provide to any party to whom
28   the material has been provided and which so requests additional copies thereof from which


                                                 -3-
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 4 of 9



 1   the challenged confidentiality legends (if any) have been removed.
 2          6.     Confidential Information shall be held confidential as provided for in this
 3   Protective Order, and shall not be disseminated or disclosed to any other person or entity
 4   except as expressly permitted by this Protective Order, by written consent of Defendants,
 5   or upon further order of the Court.
 6          7.     The parties or their counsel may disclose Confidential Information to the
 7   following authorized recipients only:
 8                 Outside experts or consultants for the parties in this action whose advice and
 9          consultation are being or will be used by the parties in this action, including their
            clerical personnel, provided, however, that any such person first provides a signed
10          copy of the Agreement to Abide by the Protective Order, attached hereto as Exhibit
11          “A”;

12                 Outside counsel or in-house counsel who represents any parties in this action,
            as well as stenographic, clerical, and legal assistant employees of those attorneys
13
            whose functions require access to Confidential Information;
14
                   Any person indicated on the face of a document to be the author, addressee,
15          or an actual or intended recipient of the document;
16
                    The Court and its authorized staff, including official and freelance court
17          reporters and videotape operators hired by any party to this action, and any members
            of the jury;
18
19                  The parties to this litigation, or officers, directors, or employees of the parties
            to this action for use in this specific litigation;
20
                    Any insurers that may provide coverage for any of the claims asserted in this
21          litigation;
22
                   To the extent not otherwise covered by this Section, any witness or deponent
23          (and counsel of such witness or deponent) during the course of or to the extent
24          necessary for, preparation for deposition or testimony relating to this action;
            provided, however, that before being presented with any of the Confidential
25          Information protected under this Protective Order, any deponent or witness that is
            not a party to this litigation will be admonished about the confidential and sensitive
26
            nature of the Confidential Information;
27
                    Any other person upon agreement of Defendants, provided that such person
28          shall first execute the Agreement to Abide by the Protective Order attached hereto


                                                   -4-
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 5 of 9



 1          as Exhibit “A”, a copy of which shall be retained by counsel for the party disclosing
 2          the “Confidential” documents or information. It shall be the responsibility of the
            parties and/or their counsel making such disclosure of “Confidential” documents or
 3          information to secure, prior to making such disclosure, an executed Exhibit “A”
            from the person to whom disclosure is to be made; and
 4
 5                 Any other person, only upon order of the Court or express agreement among
            the parties to the action; provided, however, that any such person first provide a
 6          signed copy of the Agreement to Abide by the Protective Order, attached hereto as
 7          Exhibit “A.”

 8
            8.     Nothing in this Protective Order will preclude any person or entity from
 9
     complying with the terms and conditions of a validly issued subpoena or other order from
10
     a court or tribunal with the authority to act on such matters, subject to the requisite
11
     procedure provided herein.
12
            9.     In the event that a party to this action authorized to have access to
13
     Confidential Information is served with a request, subpoena, demand, or other legal process
14
     that seeks production of Confidential Information, such person (the “Requested Person”)
15
     shall give written notice to Defendants within ten business days of the receipt of such
16
     request, and shall furnish Defendants with a copy of said subpoena or other process or order
17
     to allow Defendants the opportunity to resist production or protect the confidentiality of
18
     the documents or information at issue. Except to the extent required by law, the Requested
19
     Person shall not produce the Confidential Information until the earlier of: (i) receipt of prior
20
     written consent from Defendants; (ii) in the event Defendants do not object to, seek to
21
     quash, or seek a protective order from the subpoena, by the return date of the subpoena or
22
     other process; or (iii) five business days after a decision on any motion to quash or motion
23
     for a protective order or such shorter period as the court may direct. Nothing herein shall
24
     prevent a party to this action from complying with a court order.
25
            10.    Counsel for any party to this action who seeks to file with the Court, or refer
26
     to or quote in any way, any Discovery Materials that have been designated as Confidential
27
     Information or any deposition transcripts, exhibits, or other documents which have
28
     previously been designated as Confidential Information, or which refer to or quote


                                                  -5-
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 6 of 9



 1   Discovery Materials that have been designated as Confidential Information, shall do so by
 2   filing a Motion to Seal Confidential Information in the manner prescribed by the Rules of
 3   Practice of the U.S. District Court for the District of Arizona, LRCiv 5.6. Such motion shall
 4   only be granted upon a showing that: (a) there are compelling reasons to seal the
 5   information, supported by specific factual findings, when such information is contained or
 6   referenced in a judicial record and/or attached to a dispositive motion; or (b) there is good
 7   cause to seal the information, when such information is attached to a non-dispositive
 8   motion. See Pintos v. Pac. Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). Nothing
 9   in this Protective Order shall prevent the parties from offering any Confidential
10   Information in open court, provided that such offering party confers with the other parties
11   and the Court about the most reasonable manner to maintain the confidential nature of the
12   information, and such hearing or testimony is sealed, at the request of the party invoking
13   the confidential nature of the Confidential Information. No portion of the trial in this matter
14   shall be conducted under seal.
15          11.    In the event that any Confidential Information that has been redacted, filed
16   under seal, or otherwise protected pursuant to the provisions of this Protective Order is
17   used, disseminated, disclosed, or otherwise revealed in violation of the provisions of this
18   Protective Order, such Confidential Information shall not lose its status as Confidential.
19          12.    Nothing contained herein shall preclude any party to this action from
20   utilizing Confidential Information in taking depositions in or at the trial of this case, nor
21   shall it preclude it from being presented to the jury or judge, so long as the party preserves
22   the confidential nature of the Confidential Information, as required under the terms of this
23   Protective Order. The party asserting the confidential nature of the Confidential
24   Information will have the burden of identifying any use of Confidential Information in
25   documents or transcripts of any depositions at the time the deposition is occurring or the
26   Confidential Information is being shared with a witness, the judge, or jury. Unless
27   otherwise objected to by Defendants, such deposition transcripts will be prepared with a
28   designation, on the first page of the transcript and on a sealed envelope containing that


                                                  -6-
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 7 of 9



 1   transcript and/or videotape, that the deposition contains Confidential Information or
 2   materials, and all copies of such Confidential Information or materials shall be kept and
 3   disseminated by any party to this action only in accordance with the terms of this Order. In
 4   all instances, except voluntary or willful disclosure of Confidential Information by any
 5   party in a bad-faith manner that is not permitted by this Protective Order, the cost and
 6   burden is upon the party asserting the confidential nature of Confidential Information to
 7   preserve its confidential nature. In no instance will a party be sanctioned or be made to pay
 8   any costs for any inadvertent disclosure of Confidential Information that may occur in
 9   connection with Court proceedings, unless such disclosure was voluntary or willful.
10          13.    Nothing herein shall be construed as restricting Defendants’ use of their own
11   Discovery Materials designated as Confidential Information. However, any information
12   that is publicly filed with the Court by Defendants in pleadings or otherwise shall no longer
13   be deemed Confidential Information unless Defendants have filed such information under
14   seal, upon Court approval and pursuant to the procedures and “compelling reasons” and/or
15   “good cause” standards provided above.
16          14.    Inadvertent disclosure of materials or information that the disclosing party in
17   good faith claims are subject to the attorney-client privilege, the work-product doctrine, or
18   any other privilege or immunity from disclosure (collectively, “Claimed Privileged
19   Materials”) shall not constitute a waiver of, or an estoppel as to any claim of, such privilege,
20   doctrine, or immunity for such materials or information. If Claimed Privileged Materials
21   are inadvertently or mistakenly produced, upon written request by the disclosing party, all
22   copies, excerpts, extracts, summaries, and any other document, material, or information
23   reflecting the contents, of the inadvertently produced Claimed Privileged Materials must
24   be returned, destroyed, or expunged immediately, provided that such materials or
25   information are actually subject to a privilege or immunity from disclosure. Unless
26   otherwise permitted by order of the Court (which may be sought only after all copies,
27   excerpts, extracts, summaries, and other document, material or information reflecting the
28   contents, of the materials or information at issue have been returned, destroyed, or


                                                  -7-
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 8 of 9



 1   expunged as set forth in the prior sentence), a party to this action shall not use the
 2   inadvertently or mistakenly produced Claimed Privileged Materials or any information
 3   derived therefrom for any purpose.
 4          15.      This Protective Order shall not apply to information that:
 5                is a public document or is public knowledge at the time of its disclosure or
            becomes public knowledge after its disclosure through no action or omission by or
 6          on behalf of any party to this action (including breaching this Protective Order); or
 7                   is lawfully disclosed or made available to a party to this action by a third
            party.
 8
 9          16.      Nothing herein shall be construed to affect or determine in any way the
10   admissibility of any document, testimony, or other evidence at any court hearing or
11   proceeding in this action.
12          17.      The provisions of this Protective Order shall survive the conclusion of this
13   action and shall continue in full force and effect.
14          18.      At the conclusion of this action, all Confidential Information not received in
15   evidence or contained in papers filed with the Court shall be returned to Defendants or
16   destroyed. If a party to this action elects to destroy, rather than return the Confidential
17   Information, that party shall, within ninety (90) calendar days after written request by
18   Plaintiff, confirm in writing that the Confidential Information has been destroyed. For the
19   avoidance of doubt, this paragraph shall not require the return or destruction of any work
20   product that contains or discusses Confidential Information.
21          19.      Any party to this action receiving Confidential Information may seek relief
22   from the requirements of this Protective Order by notifying Defendants of its request for
23   such relief and requesting a discovery conference with the Court.
24          Dated this 27th day of November, 2019.
25
26
27
28


                                                  -8-
      Case 2:17-cv-04612-GMS Document 254 Filed 11/27/19 Page 9 of 9



 1                                           EXHIBIT A
 2
 3
            The undersigned,_____________________________, affirms that he/she has read
 4
     the Protective Order dated ____________ ___, 2019, in the case, styled as Alyssa Jones v.
 5
     Riot Hospitality Group, et al., in the United States District Court for the District of Arizona.
 6
     The undersigned agrees to comply with the terms and provisions thereof.
 7
 8          I further acknowledge that, under the terms of that Order, I am forbidden to disclose
 9   to any person documents or information that have been produced in this action and marked
10   “Confidential,” and that I am forbidden to use any such Confidential documents or
11   information for any business or competitive purpose.
12
            I understand that if I violate any term of that Order, I may be subject to sanctions by
13
     the Court.
14
15
16   _______________________________________                    _________________
17   By:                                                        Date
18
19
20
21
22
23
24
25
26
27
28


                                                  -9-
